MEMORANDUM****
Hugo Rodriguez petitions for review of the decision of the Board of Immigration Appeals, which dismissed his appeal from the immigration judge’s denial of his motion to reopen. See 8 C.F.R. § 1003.44(b)-(c); 8 U.S.C. § 1182(c) (1996). We deny the petition.
Rodriguez cannot prevail. He pled guilty to a drug trafficking offense1 after the enactment of the AEDPA,2 and due to his conviction for that aggravated felony,3 he was not eligible for relief under 8 U.S.C. § 1182(c) (1996). See Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1054 (9th Cir.2005); see also United States v. Leon-Paz, 340 F.3d 1003, 1005 (9th Cir.2003).
To the extent that Rodriguez now seeks to attack the determination that he committed an aggravated felony, which was also the controlled substance offense and one of the crimes of moral turpitude with which he was charged, we do not have jurisdiction because he did not exhaust his administrative remedies. See Da Cruz v. INS, 4 F.3d 721, 722-23 (9th Cir.1993). In any event, as already noted, it is apparent that he did commit an aggravated felony.
Petition DENIED.

 ^is disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Nev.Rev.Stat. § 453.337 (possession of controlled substances—including methamphetamine—for sale); United States v. Villa-Lara, 451 F.3d 963, 965 (9th Cir.2006); United States v. Benitez—Perez, 367 F.3d 1200, 1204 (9th Cir.2004).


. See Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996).


. See 8 U.S.C. §§ 1101(a)(43)(B), 1182(c), 1251 (Apr. 24, 1996).